      Case 3:18-cr-00024 Document 33 Filed on 06/18/19 in TXSD Page 1 of 2



                                    HEARING MINUTES

 Cause No:           3:18-CR-24
 Style:              UNITED STATES OF AMERICA vs. JOHN DAVID KNOWLTON
 Hearing Type:       Bench Trial – Day Two

Appearances:
 Counsel                                          Representing
 Zahra Fenelon                                    United States of America
 Kimberly Leo

 Philip Gallagher                                 John David Knowlton


 Date: June 18, 2019
 Time: 8:32 AM - 8:53 AM
        9:00 AM - 10:31 AM
       11:03 AM - 12:05 PM
        1:17 PM - 1:48 PM
        2:33 PM - 2:39 PM
        2:41 PM - 2:44 PM


At the trial, the following occurred, as stated on the record:

          1. Defendant Knowlton informed the Court he relinquishes the representation of
             himself to Philip Gallagher who will now represent Mr. Knowlton.
          2. Continued oral testimony of Special Agent Lee Erickson.
          3. Oral testimony of Retired Resident Agent in Charge Edward Hand.
          4. Oral testimony of Detective Garrett Groce.
          5. Government rests its case.
          6. Defense did not present evidence.
          7. Closing arguments made to the Court.
          8. Admitted trial exhibits presented to the Court for use in deliberation.
          9. Defendant is found guilty on count one and count two and is remanded to
             custody of the U.S. Marshal Office.


1/2
      Case 3:18-cr-00024 Document 33 Filed on 06/18/19 in TXSD Page 2 of 2



       10. Order for PSI will be issued today. Government will file today its Motion and
           Order for Forfeiture of Property.
       11. Counsel for the Government and counsel for the Defendant are responsible for
           maintaining the trial exhibits.
       12. Trial adjourned.




2/2
